Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 03/29/2022. Claims 3, 7, 8 and 12 are canceled.  Claims 1, 4, and 5 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Matt Koziarz 06/03/2022. 

The CLAIMS have been amended as follows: 

1. (CURRENTLY AMENDED) A Hall thruster comprising: 
a magnetic pole disposed about a central axis;
a passage along the central axis through the magnetic pole;
an annular discharge region[[,]]; 
an anode, wherein at least a portion of the anode is disposed in the annular discharge region[[,]]; and 
an annular cathode in the form of a ring concentric to the annular discharge region around the central axis, wherein the annular cathode is radially inwardly displaced from the annular discharge region and radially outwardly displaced from the passage.
3. (Cancel) 
4. (CURRENTLY AMENDED) The Hall thruster as recited in claim 1, further comprising another portion of the anode surrounding the annular discharge region.
5. (CURRENTLY AMENDED) A Hall thruster comprising:
a radially inner magnetic pole and a radially outer magnetic pole ,wherein the radially inner magnetic pole and the radially outer magnetic pole are disposed about a central axis;
a passage along the central axis through the radially inner magnetic pole;
an annular discharge region between the radially inner magnetic pole and the radially outer magnetic pole 
a propellant gas feeder operable to feed propellant gas to the annular discharge region;
an annular cathode in the form of a ring concentric to the annular discharge region around the central axis, wherein the annular cathode is radially inwardly displaced from the annular discharge region and radially outwardly displaced from the passage;
an anode disposed in the annular discharge region; and
at least one magnet magnetically coupled with the radially inner magnetic pole and the radially outer magnetic pole 
7. (Cancel) 
8. (Cancel) 
12. (Cancel) 
Allowable Subject Matter
Claims 1, 2, 4-6 and 9-11 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach an annular cathode in the form of a ring concentric to the annular discharge region around the central axis, wherein the annular cathode is radially inwardly displaced from the annular discharge region and radially outwardly displaced from the passage in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741